Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
The applicant’s priority to foreign applications KR-10-2020-0169422 and KR-10-2021-0110746 filed on December 7th 2020 and August 23rd 2021 have been accepted.


Claim Rejections - 35 USC § 112
Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 12-13 are rendered indefinite for reciting “any one of the pair of pulleys (L2)” and “except for the pair of pulleys among the driving pulley, the first driven pulley, and the second driven pulley” (L2-3), respectively. These claims appear to contradict each other and it is unclear which pulleys are in the spaced apart configuration.

Claim 14 is rendered indefinite for reciting “the conveyer belt is installed to be positioned to position the transfer section above the corresponding conveyer belt and to position the recovery section below the corresponding conveyer belt (L2-4).” It is unclear what feature “the corresponding conveyor belt is referring to. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Obenshain (US 3222964).

With regards to claim 1, Obenshain discloses A film processing system comprising (Col. 1, L15-18; processes thin sheets):  a supply unit (unwinder 2) configured to supply a film fabric; a cutting unit (20) configured to cut the film fabric and to form a film product by dividing the film fabric; a transfer unit including a classifier configured to selectively guide the film product (conveyor 40) along any one of a predetermined non-inverted path (sort stacker 100) and an inverted path (sort stacker 200), an inverter (sorting flipper 203) configured to invert the film product guided along the inverted path up and down and an inspection transfer device (transfer flipper 206) configured to transfer the film product delivered from the classifier in a non-inverted state or the film product delivered from the inverter in an inverted state in a predetermined reference direction; and an inspection unit (16) configured to inspect the film product delivered to the inspection transfer device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obenshain as applied to claim 1 above, and further in view of Kloverpris et al (US 11247243), hereafter Kloverpris.

With regards to claim 2, Obenshain discloses all the elements of claim 1 as outlined above. Obenshain further discloses wherein the classifier includes a classification conveyer (40) configured to transfer the film product in the reference direction (Col. 3, L39-40). Obenshain does not disclose and a conveyer rotator configured to adjust a positioning angle of the classification conveyer to selectively guide the film product passing through the classification conveyer along any one path of the non-inverted path and the inverted path.
However, Kloverpris discloses a classification conveyor (10) and a conveyer rotator configured to adjust a positioning angle of the classification conveyer to selectively guide the film product passing through the classification conveyer along any one path of the non-inverted path and the inverted path (arrows showing rotation in Fig. 1). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to replace the conveyor disclosed by Obenshain with the conveyor disclosed by Kloverpris in order to save space. 

With regards to claim 3, Obenshain and Kloverpris disclose all the elements of claim 2 as outlined above.  Obenshain does not disclose wherein the conveyer rotator includes an ascending/descending member configured to raise and lower a rear-end of the classification conveyer from which the film product passing through the classification conveyer is discharged by rotating the classification conveyer using a fore-end of the classification conveyer to which the film product is delivered from the supply unit, as a rotation shaft.
However, Kloverpris discloses wherein the conveyer rotator includes an ascending/descending member (not labeled separately in Fig. 1) configured to raise and lower a rear-end of the classification conveyer from which the film product passing through the classification conveyer is discharged by rotating the classification conveyer using a fore-end of the classification conveyer to which the film product is delivered from the supply unit, as a rotation shaft (Fig. 1). Therefore, the combination of Obenshain and Kloverpris teaches this feature. 
 
Allowable Subject Matter
Claims 4-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
	Claim 4 would be allowable for disclosing “and an inversion member configured to adhere the film product to the conveyer belt to invert the film product up and down while being rotated along a partial section of the continuous loop.”
	
	Although film (sheet) inverters exist in the prior art using guide rollers (US 4078789) single roller (US 8857813) or centrifugal force (US 3666078) there is no teaching or suggestion in the prior art that would render it obvious to a person with ordinary skill in the art before the effective filing date of the invention to use a conveyor belt as claimed in the instant invention.

	Claims 5-17 would be allowable by virtue of their dependencies once the 35 U.S.C. 112 rejections are overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.B./Examiner, Art Unit 3653                  

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653